[Per] Curiam.
The remedy by replevin is different in this, country from what it is in England. It is here generally made use of to try the tight to personal property. A person who has *352never been in possession is allowed to bring replevin to try his right to property which he claims. But in extending this remedy, it becomes us to take care that it is not abused. It would be a great abuse if the possessor of property were suffered to lose the benefit of his possession through ignorance or even some degree of neglect. The remedy should never vary the right. The possessor of property may rest upon his possession alone and throw the onus probandi on the claimant. We therefore consider that a defendant should be allowed to come in on the return of the writ and, upon giving security, to have the property restored.
Fisher [for] plaintiff. Ridgely and Clark for defendant.
Restitution awarded upon giving security.